department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 a other than c - no protest letter rev catalog number 47635z department of the treasury yi internal_revenue_service irs p o box cincinnati oh legend p state of formation q date of formation s city u restatement of articles date v ending date dear date date employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you filed articles of incorporation with the state of p on q forming a nonprofit mutual benefit corporation these stated that your specific purpose is to provide safely accessible to medical marijuana in compliance with p law you restated the articles on u converting to a general stock corporation authorized to issue shares of stock to engage in any lawful act or activity for which a corporation may be organized you stated that you operate a holistic medicine establishment for patients with prescriptions of licensed physicians your main activity is the sale of medicinal products to patients you are open to the general_public operating from a storefront other activities including participation at speaking events informational sessions and other events you believe will improve the public’s perception of alternative medicine you conduct on an ad hoc basis the medicinal products are sold at retail prices set by the management based on the cost of goods and a reasonable markup all of your revenue derives from fulfilment of prescriptions you did not provide an itemized breakdown of expenses or other distributions the storefront location is listed in an internet directory of cannabis businesses which lists various cannabis products and their prices we issued a second development letter seeking to confirm whether you sold cannabis products to date you have not responded to this information request according to public records you had active temporary p state licenses to be a medicinal retailer and adult use aka recreational use retailer of cannabis through v in addition the s office regulating cannabis recognizes you as a licensed retailer of cannabis as is shown on the its public website in order to be licensed by p and s as retailers of cannabis products there is no need to show that that the requesting party is not operated for profit furthermore there is no meaningful dispute that cannabis is sold in p to the general_public by organizations operating for profit finally your own website indicates that your dispensary is open daily from and that your inventory consists of cannabis-based products for recreational as well as medicinal use marketed under various brand names and suppliers amto pm law sec_501 c of the internal_revenue_code provides exemption for organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the income_tax regulations provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community sec_1_501_c_4_-1 provides that an organization is not operated primarily for the promotion of social welfare if it is carrying on a business with the general_public in a manner similar to organizations which are operated for profit in revrul_70_535 1970_2_cb_117 a nonprofit organization entered into agreements with other organizations exempt from federal income taxes under a of the code to manage low and moderate-income housing projects for a fee did not qualify for exemption under sec_501 of the code the organization operated in a manner similar to organizations operated for profit all of its income was from management fees and was used to meet the expenses_incurred in providing these services management of the housing projects was the primary activity other activities were negligible vision service plan v united_states ustc big_number e d california date wl affirmed 265_fedappx_650 9th cir cert_denied 555_us_1097 a nonprofit corporation was held by district_court to not be described in sec_501 c in part because vsp operated in a manner similar to organizations operated for profit in contravention of regulatory requirement the plan provided eye care services to subscribers and through them to enrollees the plan claimed that it was a social_welfare_organization under sec_501 because it served broad segments of the community through direct services as well as through charity work the court found that servicing small employers or rural subscribers and enrollees did not equate to promoting social welfare although the plan was organized as a non-profit it engaged in cost-cutting measures common to for-profit businesses and paid its executives high salaries and other forms of compensation that were consistent with a for-profit corporation the plan carried on business with the public in a manner similar to organizations which were operated for profit application of law according to the information in the administrative record you do not meet the requirements for recognition of tax exemption under sec_501 of the code because you are not operated exclusively for the promotion of social welfare you are not operated exclusively for the promotion of social welfare because you are not primarily engaged in promoting in some way the common good and general welfare of the people of the community as required by sec_1_501_c_4_-1 your primary activity is carrying on a letter rev catalog number 47628k business with the general_public in a manner similar to organizations that are operated for profit which sec_1_501_c_4_-1 excludes from the promotion of social welfare you are operating in a commercial manner similar to for profit companies you use promotional policies to enhance sales you advertise goods and services your margins are apparently set at a level that enables you to replace merchandise inventory and you maintain a retail_outlet with hours of operation that are competitive with other retail establishments like the organization in revrul_70_535 you do not qualify for exemption under sec_501 of the code because you are carrying on a business with the general_public in a manner similar to organizations operated for profit your income is solely derived from sales to the general_public any social welfare activities are an insignificant part of the totality of your activities like vision service plan you are not by servicing paying members of the general_public by fulfilling subscriptions promoting social welfare all of your activities are characteristic of a for-profit you are not even organized as a non-profit but as a general stock corporation in the locality where you operate retailers of cannabis products do not have to show that they are not for-profit to be licensed to do so by state and local authorities and indeed there is no meaningful dispute that cannabis is sold in p to the general_public by organizations operating for profit conclusion you are carrying on a business with the general_public in a manner similar to organizations which are operated for profit and thus do not operate for an exempt_purpose the promotion of the social welfare of the community accordingly you do not meet the requirements for exemption under sec_501 of the code if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration letter rev catalog number 47628k for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’ll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call letter rev catalog number 47628k sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
